FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        April 13, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 14-2120
                                              (D.C. No. 2:09-CV-00752-JCH-WPL)
BILLY R. MELOT; KATHERINE L.                                (D.N.M.)
MELOT,

             Defendants - Appellants,

and

KLM TRUST; LEIGH CORPORATION;
SUZANNE CORPORATION; MIRROR
FARMS, INC.; C.D. EXPRESS, INC.,

             Defendants.


                            ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, LUCERO, and MATHESON, Circuit Judges.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Husband and wife Billy and Katherine Melot, proceeding pro se, appeal from

the district court’s order confirming the judicial sale of several parcels of real

property and equipment.1 We have jurisdiction under 28 U.S.C. § 1291. Several of

the Melots’ arguments are moot because the sale has been completed. As to those

arguments that are not moot, we affirm the district court’s judgment.

                                            I

      The Melots owe millions in unpaid federal taxes, and Mr. Melot owes millions

more in unpaid excise taxes. Government efforts to collect this revenue have resulted

in numerous orders and appeals. See, e.g., United States v. Melot, 562 F. App’x 646

(10th Cir.) (unpublished), cert. denied, 135 S. Ct. 488 (2014) (Melot I); United States

v. Melot, 768 F.3d 1082 (10th Cir. 2014) (Melot II).

      On the issues before us, the district court granted the government’s motion to

reduce tax assessments to judgment and to authorize the foreclosure of tax liens and

the sale of the Melots’ real property and equipment. A receiver was appointed to

handle the sale.2 Following the receiver’s appointment, the government moved for an

order confirming a judicial sale of several parcels of real property and equipment to a

single buyer for $1,125,000. According to the government, the properties were

placed for sale, advertised in a multiple listing service, and received several inquiries.

      1
        Because the Melots are proceeding pro se, we construe their filings liberally.
Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
      2
        This court later affirmed that judgment and rejected the Melots’ objections to
the receiver. See Melot I, 562 F. App’x at 649-50, 654.


                                           -2-
They were shown by the receiver to numerous prospective buyers, and the highest

and best offer submitted for all the properties plus equipment was $1,125,000. The

receiver and the United States both determined that no better offer was likely to be

submitted.

      After initially declining to confirm the sale because the buyer and the

government had not agreed on the water rights that were to be conveyed and

expressing some concern that the parcels were offered for sale as a group, rather than

separately, the district court confirmed the sale. This followed clarification of the

agreement by the buyer and the government, and a second motion for confirmation

by the government that provided more information about the steps the receiver had

taken to sell the properties. However, Mrs. Melot initially refused to leave the

property, preventing the sale from occurring. After the district court issued an order

of forcible ejectment, Mrs. Melot relocated, allowing the sale process to continue.

Because the initial confirmation order had by then expired, the government moved

for a second confirmation order, which was issued by the district court on June 30,

2014, leading to this appeal. The government informs us that the sale occurred on

July 21, 2014, and that it received $1,035,000 from the sale.

                                           II

                                           A

      Because the property has been sold, the government contends that this appeal

is moot. “We address the issue of mootness as a threshold question because in the


                                           -3-
absence of a live case or controversy, we have no subject-matter jurisdiction over an

appeal.” Golfland Entm’t Ctrs., Inc. v. Peak Inv., Inc. (In re BCD Corp.), 119 F.3d

852, 856 (10th Cir. 1997).

       “An appeal is moot if the court of appeals can no longer grant effective relief

because the object of the suit has been transferred.” Out of Line Sports, Inc. v.

Rollerblade, Inc., 213 F.3d 500, 501 (10th Cir. 2000). The June 30, 2014,

confirmation order was not stayed, and the Melots’ real property and equipment were

sold to a purchaser who is not a party to this case. We therefore cannot grant any

relief that would have the effect of invalidating the sale. See, e.g., United States v.

Antiques Ltd. P’ship, 760 F.3d 668, 673 (7th Cir. 2014) (“[I]n the absence of a stay

. . . a closed sale (that is, a sale that has been executed, not just contracted for) of a

debtor’s assets can’t be reopened.”); cf. C.O.P. Coal Dev. Co. v. C.W. Mining Co. (In

re C.W. Mining Co.), 641 F.3d 1235, 1239 (10th Cir. 2011) (holding that Bankruptcy

Code barred upsetting completed sale); Osborn v. Durant Bank & Trust Co. (In re

Osborn), 24 F.3d 1199, 1203-04 (10th Cir. 1994) (same), abrogated in part on other

grounds by Eastman v. Union Pac. R.R., 493 F.3d 1151, 1156 & n.4 (10th Cir. 2007).

       Despite this restriction, if “it is not impossible for the court to grant some

measure of effective relief, the . . . appeal is not moot.” In re Osborn, 24 F.3d at

1203. It is the government’s burden to “foreclose[] the possibility that [the Melots]

might be entitled to alternative relief that would not affect the validity of the sale.”

In re C.W. Mining Co., 641 F.3d at 1239. In United States v. Buchman, 646 F.3d


                                             -4-
409 (7th Cir. 2011), the Seventh Circuit held that an appeal was not moot even

though the court could not overturn a completed sale to a non-party. Id. at 410-13.

Buchman reasoned that the appellant could receive relief against the government

despite the completed sale, such as an order directing the government to transfer

proceeds from the sale to the appellant or vacating a deficiency judgment entered in

favor of the government. See id. at 410-11. For similar reasons, the appeal in this

case is not moot. But we consider only those arguments that would not inevitably

lead to invalidating the sale itself.

                                           B

       The Melots complain that the sale was improperly conducted and produced

less than the best possible price for the properties sold. A challenge to confirmation

based on price can succeed only if “the price is so grossly inadequate as to shock the

conscience of the court . . . coupled with slight additional circumstances indicating

unfairness such as chilled bidding.” Smith v. Juhan, 311 F.2d 670, 672 (10th Cir.

1962); see also In re BCD Corp., 119 F.3d at 860 (“Juhan . . . imposes a high

requirement for challenges based on mere inadequate price.”).

       The facts of this case fall far short of the Juhan standard. The alleged

irregularities, namely that the receiver wrongfully advertised the properties and failed

to pursue attractive offers, ultimately chose an offer that was lower than others, and

allowed his own funds to be used to purchase the property, are unsupported and




                                           -5-
speculative.3 Contrary to the Melots’ arguments, the district court never required the

government to obtain a better price than $1,125,000. Rather, the record indicates that

the court denied the government’s first request to confirm the sale because of

concerns that the government and the buyer were not yet in agreement on what water

rights were included. The court did express some concern about selling the

properties as a group, but it did not reject the $1,125,000 price. Ultimately, the

district court approved the sale after careful consideration, and there was no

reasonable likelihood that the receiver could have obtained a better offer.

Accordingly, with regard to any arguments that are not moot, no relief from the June

30, 2014, second confirmation order is warranted.

                                          III

      We GRANT the Melots’ separate motions to proceed without prepayment of

costs and fees. The June 30, 2014, order confirming the judicial sale is AFFIRMED.


                                                Entered for the Court


                                                Carlos F. Lucero
                                                Circuit Judge




      3
         When it imposed sanctions on the Melots, the district court struck certain
filings that objected to the confirmation of the sale. Those sanctions were later
vacated. See Melot II, 768 F.3d at 1085-86. In reaching our decision, we reviewed
all relevant district-court filings, including those that previously were stricken.


                                          -6-